NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                                No. 19-1856
                                ___________

                          GRAZYNA S. GREZAK,
                                         Appellant

                                      v.

                        ROPES & GRAY, LLP;
       DARIUS A. MARZEC; GARBARINI & SCHER P.C. (“G&S”);
          MENTAL HYGIENE LEGAL SERVICE (“MHLS”);
AISHA BAMS, Court Deputy of Magistrate Judge Debra Freeman SDNY (“Bams”)
              ____________________________________

               On Appeal from the United States District Court
                   for the Middle District of Pennsylvania
                          (D.C. No. 3:15-cv-02111)
               District Judge: Honorable Malachy E. Mannion
                ____________________________________

              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                              on April 3, 2020

            Before: JORDAN, BIBAS, and PHIPPS, Circuit Judges

                       (Opinion filed: April 16, 2020)
                 ____________________________________
                                       ___________

                                        OPINION *
                                       ___________

PER CURIAM

    Grazyna Grezak appeals pro se from the District Court’s dismissal of her third amended

civil rights complaint. For the reasons that follow, we will affirm.

                                                 I.

    Because we write primarily for the parties, who are familiar with the background of this

case, we discuss that background only briefly. In November 2015, Grezak, who lives in

Pennsylvania, filed a pro se civil rights complaint in the U.S. District Court for the Middle

District of Pennsylvania. Over the course of the next fourteen months, she amended her

complaint three times. Her third amended complaint (TAC), which is the operative plead-

ing, was brought against the law firm Ropes & Gray, LLP (R&G), a Delaware LLP that

has its principal place of business in Massachusetts and no offices in Pennsylvania; the law

firm Garbarini & Scher P.C. (G&S), a New York P.C. that has its principal place of busi-

ness in New York and no offices in Pennsylvania; Mental Hygiene Legal Service (MHLS),

a New York state agency; Darius Marzec, an attorney who resides in New Jersey and whose

office is in New York; and Aisha Bams, a courtroom deputy for a U.S. magistrate judge

who sits in the Southern District of New York.




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             2
    The TAC’s allegations, which are disjointed and difficult to follow, appear to relate to

lawsuits that Grezak had filed in New York state and federal courts. Those lawsuits

stemmed from her estranged relationship with her adult daughter, Evelina Grezak (E.G.).

Each of the defendants named in the TAC was involved, in one way or another, with one

or more of those New York lawsuits. 1 The TAC asserted both federal and state-law claims,

alleging, inter alia, that the defendants were participating in some grand conspiracy “to

silence or even secretly disappear the plaintiff Grezak,” Third Amended Complaint, D.C.

Dkt. No. 27, ¶ 7, and that their actions were “infected by their historical racial attitudes

against Grezak’s Noble Christian Polish heritage,” id. ¶ 24. The TAC sought various forms

of injunctive relief and a combined $57 million in compensatory and punitive damages.

    The defendants each moved to dismiss the TAC, while Grezak inundated the District

Court with a flurry of miscellaneous motions. The District Court referred the case to a

magistrate judge. In 2018, the magistrate judge issued two reports. The first report recom-

mended that the District Court grant the motions to dismiss filed by R&G, G&S, MHLS,

and Bams, and that it deny Grezak’s various motions filed against those defendants. The

second report recommended that the District Court grant the motion to dismiss filed by

Marzec (the lone remaining defendant), and that it deny Grezak’s remaining motions. In


1
  The New York state-court proceedings concerned Grezak’s efforts to have E.G. declared
incapacitated and involuntarily hospitalized for psychiatric treatment, and to have a guard-
ian appointed for E.G. MHLS represented E.G. in those proceedings. The New York fed-
eral proceedings concerned civil actions brought by Grezak against E.G., E.G.’s mental
health care provider, and other mental health care providers. R&G served as pro bono
counsel for E.G., G&S represented some of the mental health care providers, and Marzec
represented Grezak for some time in one of the federal cases. Bams was the courtroom
deputy for a U.S. magistrate judge to whom one of Grezak’s federal cases was referred.
                                             3
making these recommendations, the magistrate judge concluded that the claims against

MHLS were barred by the Eleventh Amendment and that the District Court lacked personal

jurisdiction over the other defendants. The magistrate judge also concluded that granting

Grezak further leave to amend her claims would be futile, and that it would not be in the

interest of justice to transfer the case to a federal district court that could exercise personal

jurisdiction over the defendants other than MHLS.

    The District Court adopted the magistrate judge’s two reports in their entirety and dis-

missed all of the claims in the TAC with prejudice. 2 This timely appeal followed.3

                                                 II.

    We exercise plenary review over the District Court’s dismissal of the claims in Grezak’s

TAC. See Laurel Gardens, LLC v. McKenna, 948 F.3d 105, 113 n.5 (3d Cir. 2020)

(“Whether personal jurisdiction may be exercised over an out-of-state defendant poses a

question of law triggering a plenary standard of review.”); Haybarger v. Lawrence Cty.

Adult Prob. & Parole, 551 F.3d 193, 197 (3d Cir. 2008) (“Our review of Defendants’ enti-

tlement to Eleventh Amendment immunity is plenary.”). 4 We review the District Court’s


2
  The District Court’s September 7, 2018 order adopted the magistrate judge’s first report,
and the District Court’s February 11, 2019 order adopted her second report.
3
  We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Although Grezak
submitted her notice of appeal in April 2019, it did not become effective until May 29,
2019, when the District Court denied her timely motion for reconsideration. See Fed. R.
App. P. 4(a)(4)(B)(i). Because Grezak did not file a new notice of appeal or amend her
original notice after the District Court entered its May 29, 2019 order, our jurisdiction over
this appeal does not extend to that order. See id. r. 4(a)(4)(B)(ii); Witasick v. Minn. Mut.
Life Ins. Co., 803 F.3d 184, 191 n.7 (3d Cir. 2015).
4
  We are unpersuaded by G&S’s contention that Grezak has abandoned her appeal against
G&S.
                                               4
decision denying further leave to amend for abuse of discretion, and we “review de novo

its determination that amendment would be futile.” United States ex rel. Schumann v.

AstraZeneca Pharm. L.P., 769 F.3d 837, 849 (3d Cir. 2014).5

    For substantially the reasons set forth in the magistrate judge’s two reports and the Dis-

trict Court’s memoranda accompanying its two dismissal orders, we agree with the District

Court that Grezak’s TAC was subject to dismissal in its entirety because the claims against

MHLS were barred by the Eleventh Amendment and the District Court lacked personal

jurisdiction over the other defendants. 6 We also agree with the District Court that it would

be futile to allow Grezak to file a fourth amended complaint. 7 To the extent that Grezak



5
   Grezak’s appellate briefing does not challenge the District Court’s decision declining to
transfer her case to another federal district court. Accordingly, she has forfeited that issue,
and we will not consider it here. See Barna v. Bd. of Sch. Dirs., 877 F.3d 136, 145–47 (3d
Cir. 2017).
6
   The magistrate judge’s reports discussed whether the District Court should exercise its
supplemental jurisdiction over Grezak’s state-law claims pursuant to 28 U.S.C. § 1367(a).
That discussion was not warranted. Because the Eleventh Amendment barred all of Gre-
zak’s claims against MHLS, there was no basis for exercising supplemental jurisdiction
over any state-law claims against that defendant. See Raygor v. Regents of the Univ. of
Minn., 534 U.S. 533, 541–42 (2002) (“[Section] 1367(a)’s grant of jurisdiction does not
extend to claims against nonconsenting state defendants.”); Pennhurst State Sch. & Hosp.
v. Halderman, 465 U.S. 89, 121 (1984) (“[N]either pendent jurisdiction nor any other basis
of jurisdiction may override the Eleventh Amendment.”). And since personal jurisdiction
was lacking over the other defendants, there was no basis for exercising supplemental ju-
risdiction over state-law claims against them, either. Nevertheless, given that the magistrate
judge recommended that the District Court decline to exercise its supplemental jurisdiction
in this case and the District Court adopted that recommendation, there is no need for us to
vacate and remand.
7
   In opposing MHLS’s motion to dismiss, Grezak indicated that she intended to name two
MHLS employees in a fourth amended complaint. To the extent that Grezak’s proposed
claims against those individuals would seek prospective relief, they would not be barred
by the Eleventh Amendment. See P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc.,
506 U.S. 139, 146 (1993) (explaining that the doctrine of Ex parte Young, 209 U.S. 123
                                              5
challenges the District Court’s denial of her many motions in this case, we see no reason

to disturb any of those rulings.

   We have carefully considered the many arguments raised in Grezak’s briefing, and we

conclude that none of them entitles her to relief here. 8 Accordingly, we will affirm the

District Court’s judgment. 9 Grezak’s “Motion for Leave to Strike Appellees’ Briefs and/or

Supplemental Appendix Including Sealed Documents” is denied. To the extent that Grezak

seeks any other relief from this Court, that relief is denied, too.




(1908), carves out an exception to Eleventh Amendment immunity for claims for prospec-
tive relief brought against state officials). However, Grezak has not coherently alleged facts
that would state a viable claim against those individuals. See Tatis v. Allied Interstate,
LLC, 882 F.3d 422, 426 (3d Cir. 2018) (explaining that to survive dismissal for failure to
state a claim upon which relief may be granted, “ ‘a complaint must contain sufficient fac-
tual matter, accepted as true, to “state a claim to relief that is plausible on its face” ’ ” (quot-
ing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009))).
8
   To the extent that Grezak baldly claims that the District Court had a conflict of interest
in this case, she has not identified any such conflict, and we see none.
9
   In doing so, we read the District Court’s “with prejudice” dismissal of the claims against
the defendants over which it lacked personal jurisdiction as meaning that the dismissal is
“with prejudice” to Grezak’s ability to refile those claims in a court sitting in Pennsylvania.
See Danziger & De Llano, LLP v. Morgan Verkamp LLC, 948 F.3d 124, 132–33 (3d Cir.
2020).
                                                 6